Citation Nr: 0809061	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for glaucoma claimed as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to a separate compensable disability 
evaluation for hypertension as a diabetic complication.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and E.B.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to 
February 1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  This case was previously 
before the Board in January 2006 and was remanded for 
additional development.

In November 2005, the veteran and his spouse testified at a 
video hearing before the undersigned.

In January 2008 the veteran's representative submitted 
medical literature in support of the veteran's glaucoma 
claim.  The veteran has waived initial RO consideration of 
this evidence.


FINDINGS OF FACT

1.  Competent medical evidence fails to demonstrate that the 
veteran's glaucoma is etiologically related to, or 
chronically aggravated by, service-connected diabetes 
mellitus.

2.  Hypertension is characterized by diastolic blood pressure 
predominantly below 100 and by systolic blood pressure 
predominantly below 160.


CONCLUSIONS OF LAW

1.  Service connection for glaucoma, claimed as secondary to 
service-connected diabetes mellitus, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).

2.  A separate compensable disability evaluation for 
hypertension as a diabetic complication is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.104, 4.119, Diagnostic Codes 7101, 7913 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in November 2002 the veteran was 
informed of the evidence and information necessary to 
substantiate his secondary service connection claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The VCAA letter 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.

By correspondence dated in January 2006 the veteran was 
informed of the evidence and information necessary to 
substantiate his claim of entitlement to a separate 
compensable disability evaluation for hypertension as a 
diabetic complication.  While complete VCAA notice was not 
provided to the veteran prior to the initial adjudication of 
that issue, the claim was readjudicated after he received all 
critical notice, and he has had an opportunity to respond 
(see September 2006 supplemental statement of the case).

The Board has also considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.  According to Vazquez-Flores, 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  

While the duty to notify has not been satisfied with respect 
to the notice element to advise the claimant to provide 
evidence concerning the effect that any worsening of his 
disability had on his employment and daily life, the Board 
finds that the notice error did not affect the essential 
fairness of the adjudication because the veteran discussed 
the effect his hypertension (and medications) had on his 
daily activities at his July 2006 VA examination.  
Furthermore, the Board finds that a reasonable person could 
be expected to understand the importance of providing 
evidence concerning the effect his disability had on his 
employment and/or daily activities.  As for any special 
requirements under the rating criteria, which cannot be 
addressed by more than mere worsening of symptoms, the 
January 2005 supplemental statement of the case set forth the 
relevant diagnostic criteria for rating the disability at 
issue.  The Board also notes that the veteran, through his 
representative, submitted argument in support of his claim 
which evidenced actual knowledge of the evidence necessary to 
substantiate the hypertension claim.  Thus, the Board finds 
that any defect in the compliance with the essential elements 
of VCAA notice, under the holding in Vazquez-Flores, is not 
prejudicial, and neither the appellant nor his representative 
has made any allegations concerning VA's duty to notify or 
assist in this case.  In short, the appellant has had a 
meaningful opportunity to participate effectively in the 
processing of this claim.  Gordon v. Nicholson, 21 Vet. 
App. 270, 282-83 (2007).


Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  In 
January 2006 the RO sent the veteran a consent form in an 
effort to obtain treatment records from the office of his 
private physician (H.H., MD); the veteran did not respond to 
the request.  Records from the Social Security Administration 
(SSA) are of record (and in fact include records from the 
office of H. H., MD), and the veteran has undergone VA 
examinations that have addressed the matters presented by 
this appeal.  The veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claims.

I.  Glaucoma

The veteran asserts that his glaucoma is related to his 
service-connected diabetes mellitus.

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Service medical records reveal no diagnosis or findings 
related to eye or visual disability.  The veteran's February 
1972 discharge examination report indicates that the 
veteran's eyes were clinically evaluated as normal and that 
he had 20/20 vision in both eyes.

In January 2003 the veteran was granted service connection 
for type II diabetes mellitus.

At a February 2003 VA eye examination, the veteran indicated 
that he had received treatment for glaucoma of the eyes for 
years.  In a May 2003 addendum, the February 2003 VA examiner 
stated as follows: 

The [veteran] does have glaucoma, which 
has been documented since at least 10/98 
in his record (including several 
examinations by Wade Park Optometry).  
However, although diabetes may increase 
the risk for glaucoma, there is no direct 
cause-and-effect relationship between 
glaucoma and diabetes.  Therefore, the 
response for this patient (and all other 
patients with glaucoma and diabetes) is 
that the [veteran's] glaucoma is not 
directly secondary to the service-
connected glaucoma.

In a July 2004 letter, the veteran's private ophthalmologist 
(G.J.L., MD) indicated that he had treated the veteran for 
glaucoma since 1990.  The private ophthalmologist noted that 
the veteran's glaucoma was moderately severe, and further 
observed that the veteran "had a tendency" for glaucoma 
based on the significant risk factors of his family ocular 
history and diabetes.

At a July 2006 VA eye examination, the veteran indicated that 
he had known about his glaucoma since 1990.  The diagnoses 
included primary open angle glaucoma in both eyes.  The 
examiner commented as follows:

The etiology of [the veteran's] glaucoma 
is more likely than not idiopathic.  
Research study results with respect to 
the association of diabetes in glaucoma 
are equivocal at best.  The NIH-sponsored 
Ocular Hypertension Study (OHTS) of early 
glaucoma patients actually showed a 
negative risk factor for diabetes and 
hypertension.  The study did not try to 
explain this and rather just stated it as 
a statistical finding as part of the 
study.  The Advanced Glaucoma 
Intervention Study (AGIS), which 
concentrated on more serious glaucoma 
cases, did show [sic] an some 
association, but not a cause and affect 
between glaucoma and diabetes.  In 
addition, the testing method for diabetes 
for the AGIS Study consisted of nothing 
more than a questionnaire in which the 
patient answered yes or no for the 
diabetes.

Medical literature submitted by the veteran's representative 
in January 2008 noted that risk factors for open angle 
glaucoma included diabetes (2-3 fold increase in relative 
risk).

Both private and VA physicians have noted that diabetes is a 
risk factor for developing glaucoma.  Even so, the fact 
remains that there is no medical opinion causally relating 
the veteran's glaucoma to his service-connected diabetes 
mellitus.  The veteran's private ophthalmologist did not link 
the veteran's glaucoma to his diabetes, and the literature 
submitted by the veteran's representative in January 2008 
made no specific link between the veteran's glaucoma and his 
service-connected diabetes and simply reconfirmed the 
uncontested fact that diabetes is a risk factor for glaucoma.

The Board has reviewed the veteran's statements made in 
support of the claim.  However, a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In view of the foregoing, 
the Board finds that service connection for glaucoma, claimed 
as secondary to service-connected diabetes mellitus, is not 
warranted.

II.  Hypertension

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2007).

A February 2003 VA examiner has essentially indicated that 
the veteran's hypertension is related to his service-
connected diabetes mellitus.  As such, the question becomes 
whether the veteran's hypertension should be evaluated 
separately.

Under Diagnostic Code 7101, the criteria for a compensable 
rating, 10 percent, are diastolic pressure predominantly 100 
or more, or systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.

The evidence of record, including VA, private, and SSA 
medical records, dating from the 1990s, shows only one 
systolic blood pressure reading of 160 or more (167 in a June 
2001 private medical record) and not a single diastolic blood 
pressure reading of 100 or more.  In short, the veteran's 
hypertension is not manifested by diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  Further, while the veteran takes blood pressure 
medication regularly, there is no history of diastolic 
pressure predominantly 100 or more at any time during the 
appeal period. 

Based on the foregoing, a noncompensable rating for 
hypertension is proper.  As such, the veteran's hypertension 
is considered part of the diabetic process under Diagnostic 
Code 7913, and a separate compensable disability evaluation 
for hypertension as a diabetic complication is not warranted.

Conclusion

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  The 
Board has been mindful of the "benefit-of-the-doubt" rule, 
but there is not such an approximate balance of the positive 
evidence and the negative evidence to permit favorable 
determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for glaucoma claimed as secondary to 
service-connected diabetes mellitus is denied.

A separate compensable disability evaluation for hypertension 
as a diabetic complication is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


